Citation Nr: 1419875	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-40 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In the decision below, the Board has granted entitlement to TDIU, which is a full grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Law and Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id.  

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran in this case is service-connected for bilateral pes planus, rated 50 percent disabling; spondylolisthesis, L5-S1, associated with bilateral pes planus, rated 40 percent disabling; recurrent patella dislocation and anterior cruciate ligament deficiency, right knee associated with bilateral pes planus, rated 30 percent disabling; and degenerative joint disease, left knee, with capsular calcification and mild patellofemoral arthrosis associated with bilateral pes planus, rated 10 percent disabling.  He has a combined rating of 90 percent, and thus, meets the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

The record shows that the Veteran dropped out of school in the eleventh grade and later earned his GED (General Educational Development Credential).  He also completed one year of college work at a community college.  He worked as a band musician, carpenter, truck driver, and horse shoe fitter, and stopped working at age 43 after having a heart attack.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits effective in February 1993 due to affective (mood) disorder and personality disorders.  These records also contain his complaints of leg, knee and foot problems since service and show that he had frequent postural limitations when balancing, stooping, kneeling, crouching and crawling.

The Veteran has had a number of VA examinations for his service-connected feet, knee and back disabilities, not all of which have addressed his employability.  However, those examination reports which have addressed his employability support his entitlement to a TDIU.  In this regard, a VA examiner in August 2010 who examined the Veteran for his service-connected pes planus opined that because of his general health including his back, feet and knees, he was not going to be employable and was not going to be able to do any type of physical labor, extended standing or sitting and really had no other specialized skills.  He added that he would not be employable secondary to company's insurance policies either.  There is also the opinion of a VA examiner in December 2012 who said that the Veteran's thorocolumbar spine disability impacted his ability to work by making any kind of laboring type of job difficult, to include standing, walking, squatting, climbing or any extensive sitting.  In regard to his bilateral knee/lower leg disabilities, the examiner similarly opined that the Veteran was going to have difficulty with activity of standing, walking, climbing extensive sitting, squatting lifting or carrying.  He went on to find that the Veteran's service-connected bilateral pes planus would make it difficult with laboring type of employment to include standing, walking, squatting, lifting, and climbing, but he went on to state that this disability would not prevent him from performing a sedentary type of job.  However, considering that both the Veteran's service-connected back and knee disabilities make it difficult for him to perform extensive sitting, he would not be able to perform a sedentary position when considering his service-connected disabilities combined.    

The Board has also considered the credible statements of the Veteran in regard to his employability or lack thereof.  More specifically, he reported on his substantive appeal, dated in September 2010, that he was not able to hold a job because he was rated 90 percent disabling, was unable to sit or stand for long periods of time, was in constant pain which affected his sleep and made it difficult for him to concentrate, and was on pain medication.  

In sum, given the Veteran's educational background and his occupational history that includes working as a band musician, carpenter, truck driver, and horse shoe fitter, the Board finds that the limitations described by him and the VA examiners due to his service connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment.

Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.



ORDER

Entitlement to a TDIU is granted.  




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


